Name: Commission Decision (EU) 2015/191 of 5 February 2015 amending Decision 2010/670/EU as regards the extension of certain time limits laid down in Article 9 and Article 11(1) of that Decision (notified under document C(2015) 466)
 Type: c("Decision", "Decision_ENTSCHEID")
 Subject Matter: deterioration of the environment;  research and intellectual property;  financing and investment;  soft energy;  technology and technical regulations
 Date Published: 2015-02-07

 7.2.2015 EN Official Journal of the European Union L 31/31 COMMISSION DECISION (EU) 2015/191 of 5 February 2015 amending Decision 2010/670/EU as regards the extension of certain time limits laid down in Article 9 and Article 11(1) of that Decision (notified under document C(2015) 466) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular the third subparagraph of Article 10a(8) thereof, Whereas: (1) Commission Decision 2010/670/EU (2) sets out the rules and criteria for the selection and implementation of commercial demonstration projects that aim at the environmentally safe capture and geological storage of CO2 (hereinafter CCS demonstration projects) and demonstration projects of innovative renewable energy technologies (hereinafter RES demonstration projects), covering 300 million allowances from the new entrants reserve of the Union emissions trading scheme and the basic rules for the monetisation of allowances and for the management of revenues. (2) Due to the economic crisis, it will not be possible to reach, as regards a significant number of projects awarded under Decision 2010/670/EU a final investment decision within 24 months of the adoption of the award decision for RES demonstration projects or within 36 months of the adoption of the award decision for CCS demonstration projects. It will therefore also not be possible for such projects to enter into operation within 4 years of the adoption of the award decision. The time limits for the final investment decision and the date of entry into operation should therefore be extended by 2 years. A period of grace of 1 year should also be applied with respect to the date of entry into operation. (3) The measures provided for in this Decision are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/670/EU is amended as follows: (1) Article 9 is amended as follows: (a) in the first paragraph, 24 months is replaced by 48 months; (b) in the second paragraph, 36 months is replaced by 60 months; (2) Article 11(1) is amended as follows: (a) in the second subparagraph 31 December 2015 is replaced by 31 December 2017 and 4 years is replaced by 6 years; (b) the following third and fourth subparagraphs are added: Where the project has not entered into operation by the date of entry into operation set for that project that date is automatically extended by 1 year. Award decisions shall cease to have legal effect where the project has not entered into operation by the date of entry into operation applicable pursuant to the third subparagraph. In this case, any funding disbursed or received for the purpose of disbursement shall be returned. Article 2 This Decision shall also apply to CCS and RES demonstration projects for which an award decision has been adopted before this Decision takes effect. Article 3 This Decision is addressed to the Member States. Done at Brussels, 5 February 2015. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 275, 25.10.2003, p. 32. (2) Commission Decision 2010/670/EU of 3 November 2010 laying down criteria and measures for the financing of commercial demonstration projects that aim at the environmentally safe capture and geological storage of CO2 as well as demonstration projects of innovative renewable energy technologies under the scheme for greenhouse gas emission allowance trading within the Community established by Directive 2003/87/EC of the European Parliament and of the Council (OJ L 290, 6.11.2010, p. 39).